Case 19-01232-KCF   Doc 2   Filed 04/30/19 Entered 04/30/19 15:48:04   Desc Main
                            Document     Page 1 of 32

Case 1:19-mc-00103-UNA Document 4-2 Filed 04/18/19 Page 1 of 15 PageID #: 421




                    EXHIBIT 2
    Case 19-01232-KCF       Doc 2    Filed 04/30/19 Entered 04/30/19 15:48:04      Desc Main
                                     Document     Page 2 of 32
          Case 1:19-mc-00103-UNA Document 4-2 Filed 04/18/19 Page 2 of 15 PageID #: 422


!
I •




                                                   .   B~




                                               W!NOSOR J&IN~S JNC •




                              .:>OKNSO'N   ~   .JOa:NSON BA.BY PROOOctS COMPAH~,
                                                  A t>IVlStO'N OP
                              JO~SC'>N t JORHSC>Ji CONSOKER PROD'OCTS, I~t: ..




      (




Protected oocument--subject to Protective o rder                                     JNJ 000066674
Case 19-01232-KCF         Doc 2              Filed 04/30/19 Entered 04/30/19 15:48:04                                        Desc Main
                                             Document     Page 3 of 32
   Case 1:19-mc-00103-UNA Document 4-2 Filed 04/18/19 Page 3 of 15 PageID #: 423




           l!Ct.ion
                S@ll r's            eo     enants.                                   .   . . ..
                    e,rm of Agreement.. • • • • • . • • .. • • • • • • • • • •              •   •   •   •   •

                (6)           Initiol Term ................ .
                ( b)       Add            101\,&.     Terms.....     .. •    •• • • •
                                                                                ..                                   •             5


                f b)•      Buyer •.s             eq-uitem~nt.1 ••••• - •
                              Shear Disc ... ..•. , ..•. .. ... ,., ••
                                                                                    •• •    • ••
                                                                                            ~   ,., •. ,. ,.
                                                                                                            ••                     5
                                                                                                                                   6
                ( C)       Minimum Puteh•5                    s ••••• • •••••••.•••••.•••.•••                                  :10
                              (j)              :t.ni't..l.a1 Ter;n~r= st F~ve Years ••••••••••• ·                              l-0
                              (ii              I ni~iai ~~rm-S@cond tive Years ..•.••.•..                                      1:
                               ...... ... ........... ·---·· ..................... .
                          .Sas PTice: • •. • •. • .: ••••••• • • • • • , , ,., • •
                          Ann 11 Pric: AdjU5tment •• , ••••••••••••••••••• -
                          '( )               r>l'finitions, .. .......... •, • , , •, .. . . • .. ..
                                             (Al    ~djU~t•d ~ric •••••••••••••••••••••
                                             ( B)   &a11 Dtllator •• ,       • •. , •• , , , , • , • ••
                                             [CJ    N~ r>@fl6tor- • • • • • • • • • • • • • • • • • • •
                                              (D)       S~•· Market Eaak        ~
                                                        Pr i c•···• ••• •••••••.•• •••.• •• •• •                                   4
                                             (E}        ~•~     Mar~ t
                                                        K&rke.t Ba
                                                                           B••~•t Price.
                                                                          fu~t Pric
                                                                                                            ....               l4
                                             ( Fl
                                                   D~t,r-mI nation.. • •                 • • . • •• ••
                              (i i I         P~i~e Al!lµatJn@~t Fac~or••                 ••••••                                l5
                                              (,A 1     GNP Faotot..
                                                                 • • • • • ,. • • • • • ••              , •• • ••                  5
                                       (BJ    Kar,Cat !taste.et Factor.. • • • •                        •• ••,                 .15
                              (iii J    djust~el'\t Formula • ,               • •• ••                     • ••                     :
                              ( . Vt   Sub5 tit ta I)~flltOr •. • •. • • , • •          •               • • •• • •             l6
                              ( V)    ·R ~I: i ng t>•f l-a t0r-a , Pd ce ••••                                                  u
                (c}             d!itional Pr -0 • ~d.QJtm~nt.            • •••••                                               17
                (d)           P~    c@     Reop n r• - ··· •.•.•..•••.•••••••••••••.••                                          7
                (e)           Hardship ••••••••••• • •••• • ••                                                                 18
                              c      Buyer's a•rdshi~ ••••••••                                                                 20
                              (11)   Seller•s Hardship...   •                                                                   ;
          s.    0Tders· Vaymenc... • • • • • • • • • •                          ,               •       •        ••      •     23
                (a)
                tb)
                              PU.Cl'lase £&tiznatea ....... •, •••••••••••••••••••
                              orde s...... . ...............                                            • •      ··-·          l3
                                                                                                                               2~
                (e)           Coopetat1on1 Priority •••••                                                        •• • •        2
                (d)           ,itle R1tk; Mode of D~l1verJ                                                       •       •     25
                (             p ymeo •• .. • • • •                                                                             25

                                                                   l ,f




               11h j t    t        I •0                    I'                                                                 Jr,JJ 00006 fJ7 J
Case 19-01232-KCF                Doc 2        Filed 04/30/19 Entered 04/30/19 15:48:04                                                                 Desc Main
                                              Document     Page 4 of 32
   Case 1:19-mc-00103-UNA Document 4-2 Filed 04/18/19 Page 4 of 15 PageID #: 424



          S ct:ion

          6.      Spec- ·t le.a ticos; Qua1i ty..                     .. .. . . . . . . . . . . . . . . . . . . ..... .                                     5
                  '(a)           Sou t c• • • • • • • • • • - •. • • • , , , , • , , • , , ,                                                            25
                      b)         Qua it _y t nd~~5 .• , • . . • • • • •. , ••••.•••••••••.                                                              n
                      c~         G cd Hanuf~ctu·r.io·g Procedures and St:andard
                                 Op~ta ing P.rocedur~s.·-~·· •• •            • . ..... . .                                                              ~8
                  (d)            Price        d'j 5tllte-nts •• - • • • ., .... • • • • • • • • •• , • • .... - ..                                      l
                                 (t I         Fina· Ptoduc:t Spec:itic:aUons                                                                            2
                                 (11)         Mining R1gulati0ns. ·~ •                                                                                  i~
                                 (iii)        Co&t Sit-vings ••••••••• · - •· •··                                                                       30
                                  iV)         C0l\mn Floutioll .. .. ,. • • . •                                                 •                       J%
                  (e)            Shi~to-Stock C• rtltio•tton ~•q:uire&ents.                                                                             ll
                  ff)             os-p!C' 0r1 Acc1pt:a nee. • • • • • • • • • • • • • .• • ••                                                           ll
                                 (;.)     N0n-1Ucrobi0lo;ical Sp•c:if ic:a.t:.00• • . • •                                                               3.
                                 (l · )       Mi c:robiclogi~l Spee t                                  01     ou .• •• . • •.                           34
                                 (iiil  £vent of Non-co~formanc•                                                                                            s
                  l )            Buye:'s Rem dies for on•COnfo.r:m.an~•·                                                                                )6
                  ( t)   j       J'u;cur• Ct:> 1 born.ion .•.                                                                             I    f   •    n
                  sec:recy                            • • •   • •   • •       • •. •     • • •   • •    • •   • •        .. •       • 4   .,            l7
                  f ~rm.i,na            on          •••••••••
                  ta)            hnkrupt.c y ••• •• • •                                                                                                     s
                  (b>            Bt ilch •          ••                                                                                                  39
                  (c)            Salee ct A11e-ta r Su                          nus                                                                         g,

                                 Kajeut1... . • . . . . . . •                   . .. .                          "' • .                                      .t
                                 Ev at.s of Force Milj •u • • • • • • • • • • • •.•
                                 B· 'J 's rorce Maj~ r:e ..
                                                                                                                                                        •l
                                  ell r'• S':)rce Ma eiJ~e • •••                                                                                        4J
                                                                                                                                                        4
         1 0,,                          Indt.mnit y,      ......          .. ..            •• •        ••           ••          •     •                 44
          11     'B uyer ~• In tcnnit"y ••••••••                          H     .   ..




                         0   0   · ·0n        . .. .. . ....... .           .. .                                                                        46
           3 •. Hur
                                                  . .. .
                                                     OMl@f't                     . . . . ...                                                       .        7
                  (
                  (b)
                         )
                                                             ... . . . .. ... .. ..•.• .• ..• .
                                                                            •
                                                                                                                                                   .    41
                                                                                                                                                        47
          lf. e:oduc:t n,v lopirjen • • • • • • .. • • • • • • • • • • •                                      • • • • • • • • .• • • • •                    g

          u. La~ell n out , ••••.••• • ••                                                    4   •••••          •                                       Sl
                  <•>            Jtutlea in J ter•st l\nl91lJ!le t •                                                                                    ~l.
                  t b)           Not i ce,                                                                                                              51
                  f i:l          Ent! t• 9tHJHnt • • · i        · .   .                                         •                                       52
                      d}         ModU l ca.t ton. • • • • .. . •• . •••                                                                                 53
                  , t            W•iver      • .• ••. ••                                                                                                53
                   f~            Gov~rning            v       •                                                                                             3




                 11hj               I    tO    ti                                                                                                           I J 000086(17
     Case 19-01232-KCF         Doc 2    Filed 04/30/19 Entered 04/30/19 15:48:04                          Desc Main
                                        Document     Page 5 of 32
          Case 1:19-mc-00103-UNA Document 4-2 Filed 04/18/19 Page 5 of 15 PageID #: 425




                        (9J    s,v~,rabil ty .......................... , .•.. ,.. ..••                     SJ
                        (h}    H•ad ngm •.••....•.. ,, ....•...• ,. . • . . • . • . . . . . • . ... . .     .:
                        Ii)    Mut •l Negotiation ••... ,........................ .                         5~
                        [j)    Obligat ~oD5 of Buyet .•..•••••.•••••• ~•••••1••··· ·                        54


                   mIBITS


                   Exhibit A   Gook3 Ka.nufactiJring       Procedures-, Standard operat n«;
                                  Proc:•d r••
                   Exhib't B Arbitration
                   tiblblt e Sample Hardsh~p Calculation
                   iliibit D Argo.n4Ut lffd Hammond1v 11e Ore Bod ••
                   £xhI6't E Ou•lity Stan~ards
                   Exhililt r Ship-to-Stock C•rtL~c tion R quir•~ents




                                                           ( 111)




Pfle'Jt Gt\)ci D                                () (I I'                                                    JN   000066677
     Case 19-01232-KCF           Doc 2          Filed 04/30/19 Entered 04/30/19 15:48:04                    Desc Main
                                                Document     Page 6 of 32
        Case 1:19-mc-00103-UNA Document 4-2 Filed 04/18/19 Page 6 of 15 PageID #: 426




                     S !ALC SOPPY AGU~"!', is Nde and ent rtd                              to ~h.1.$ liith
               1'1y 0! January. 1989 <t~e                   A9tffm~nt Ii ), 'bttu.. o W!NDSOR. -MlNDA1.s
                NC • ,a V~.rrtont ccrpo:r t:ion                ( "S•llet 11 ) , and, JOHl;S~ t, 'JOHNSON
               8A9't ' " 'DUCTS CCOOIAKY,             a   divi•icn ot. JO!JNSON & JO~SON co S'OMat

               PBQDUCT,          NC    r




               lfa!:JU:As    fchneon, J0h~10n1                 New 3ec••Y ccrpotation            th   puen
               ,o f luyer            haa •9ceia t:o         dl, an! Cyprua .Un•• Oorporation , •
               D l•wue corpor•Uoei, (t.-he l>I                    nt of Se 1 r     t t•rred cc h tt!n
                •    •cy~:ua")         has a;rt d         c ~ucct, • , •11 th•         api ~al ate>c           of
               Sel.ler       pur1-1Jant to            n " reeme.nt     duea    Jan\llr)'     g   li8B   J         e

                Wi~d~oE Agr••~•nt•)


               WRER!AS, s• ll.er, t0 d,ate, h•                     old to Buyer        n

                ff 1Uac-es,            all       'O   Buy   r'•    United     States

                    quiren•.enta


               ~ , Buy• r                    111 cot et        graat     c p;roductl in the c,on1           fftlllt

               market wh.L~                     ~•n~ftctured from th        talc ~u1e:r purchase            rom
               seller,




                                                                  ~-


                    -- 11hj c.   t     ,, 'ot     iv m I ,,                                                           JN J 000 66618
I"
Case 19-01232-KCF                 Doc 2             Filed 04/30/19 Entered 04/30/19 15:48:04                                          Desc Main
                                                    Document     Page 7 of 32
   Case 1:19-mc-00103-UNA Document 4-2 Filed 04/18/19 Page 7 of 15 PageID #: 427




          ~ , ~uy1                            desite          to        . t l n the gu&H y of th                           COlfflf_        JC:


           ale- products it 'Produces, and                                 th rater              d    ires to 00oc.in\l                    ll.c

           e~e~-vt!!         P)ig•t i         9'1~1.ilzy      talc       Item        or-e        ource1       which         l,t       ti.as

          q,u•li "i.ed, er .fr01T1 n,w sourc s which an O\ifneC: or                                                conuoll e6 b
          Sel.lt--r o i:-               · s    .a t U iatt           ana apptov a by                       uyer       hich            h 9b
          ~•Uty              .elc, :is u1 ' d ~Y auy•                     ~or cosm.etic               pp     c ti0n1,             &    t
          term, 'cosmelic:''                          de .tned J.n the Food. Druo and CoamtUe Ac

          21 U'        ,C ! A           f 3         ( f?2) ( h          •blc ) .


          tlBER.EAS,          Stllef i,ui.tes to con: i13ce                             ~        • .l l     nd d•Hv r                 ~na
          &\,fytr       a         1-r           0     c:oont:.it>U      to pUfCl\al          f       ~y fot         · nd    re;e · y .
          Bu.,yer a          aomt• ic                     q-uh 1nan s          tot          ak        on     tl,                           nrl
          con 1tions h•rtln                         1 t   to-rc:h.


          toOW        tSER£FOJilE,                  • n con        du     ion of the a1utu1l. covef tn t                                   nd
          agceeme           ~i5         ~en . •i.~ed       huc--·n      •nd     fer         othtt ;ocd and                 v&lUA~le

          -o:,n1 a•r .ion,                    tJ)     r~ct!lpt. ~na        euruc. ency of                  ~hieh       r      her by·
                                                                                            I lollO~II




          th         ta,r    Qf         thi1         9r1am~nt, S•          e         h1l •           a) kee-p ptoptr book
          ol     t    cord ana acc:ount r•l tln!J to !uy r'• purc-h•••• ot Ttlie t'rcm
                                                                        n ll b                   of ~, tT1naact1on                         in
          aceata~nce                    i h gen r-.lly Aco~ptfa •ccoua ni ~r no.lplea                                         nd           h
          provl 1ona of thi                               Agr•• 1nt 1 •nd               (b) .,. ntala it                     airu o
           rop..:Ue1 and prcee tirfQ f ,1c: Utie                                     .ln iood repei.r, working




               • llhj t           t,     I • oto     ti                                                                                      jf,Jj   000 6 fJ7
Case 19-01232-KCF                  Doc 2     Filed 04/30/19 Entered 04/30/19 15:48:04                                        Desc Main
                                             Document     Page 8 of 32
     Case 1:19-mc-00103-UNA Document 4-2 Filed 04/18/19 Page 8 of 15 PageID #: 428




            --e,rder- a:na conc1itlon                c the, ~rt•.Jtt nee•• ar~ 'to per tor                       S       itr 1 .s

            ~llgat.iona b•!•uncle. •                       _


            2         ~um of Agreement.


                       ( )          Jn tial.. 'l'era.
                                                                                         .
             ( ~e       fl   lni 1,al '11    rnJ          Iha!       cOMeneei on ~ht % ti"' of                   u,e.        det
                it t          be>VI W.ti ., .       or ihe Cloaing ba               , p•c:i f'1•d     hi he- W'i ndi~
            A9t•e.ment               ( ~e                                                            1.>nl n   ,oone i:
            ter- 1      n•        d pur ua-n-t to the                u111a of AQt• ~tnt,         • hal     '     aph                t ,
             Ut        cl~• ot but1neaa c:n t>•01nt:ler                                      tor th        pur-po ,e s of
                t\1&         g r ement.     th , ti            "'~Calenc!t               h1l     piean tht tved.vc

                ll) .mon,n period convne · r: n; on •ny 3 nu•ry l.                                       ,sd ng orr           ~.

                                                      .

                        b>         .Ad!Si Uonil Jl"ero                 Pr c t    to Marc:h 31, UH, or suc:h
             >.ater a1               ••     the pattiea may .a9ree, 1-uyec                       -nd    ~,. lu           lbill

                encl de            9004     t1ith          nt90t i      ion•     ~oneernin9          •me.ndment                ~

            modif•cation• to this                          grt& eJ1t, lt •nY , ~~ich            hal            PilY to an
                                                                                    na alter Jan ary                 ~       1 99
             ( th •     •Ai'dditionU                                                           t~      parti s .6h11ll
            •gree             o     e-nur .lnto • P ~ddi U 'ona1 'tar •,                       ·be     t: • rm   of ,thl11
                g ceement =ay be extendea .,o.c                         ur:,h ,AISd,t · onal ferrn on            he t.e:u
             And c.ond1 tiona aet ti nh                          n ?.Ph AgteH1ent.             s modified by any
             Vilid • mwndm• nt .hereto                         lft t:he_ event that •u~er ancl S@Un t.il.
             to elre~t•                   v.,114 n•ndtQ nt              xt:eoa n9      hi• A~r e1:1 nt            t      r    tb~
             Addi ional ~t m on or b•I or                            ~ar ch 31    199!, &~y•r •h•il ti1ve 1h


                                                                        .  -


 C
                        11hj c.     ti I ;rot      t:·~    O _   r
Case 19-01232-KCF                Doc 2         Filed 04/30/19 Entered 04/30/19 15:48:04                                                   Desc Main
                                               Document     Page 9 of 32
   Case 1:19-mc-00103-UNA Document 4-2 Filed 04/18/19 Page 9 of 15 PageID #: 429




           ri tit t,0 solici                    'b!ds- t rom, and t::> ne9c:Uat                                  ( b£fi re Ju,

           19")         .        t le .-upp y            ~•erneni
                                                                  '
                                                                                   o .be e1 fe.tiye trom                         d        .ti'

                anu r        1     19~'9, Vith               ny         tllrd p6rtyz                rovid•~         hovev1r,               b :.
           ~tier lo e.n-t               lng into             I        t le      appl y        greuen              viith     uch tblrd
                            dltt ahal
           to meet th• t ru an
                 ch         hi d       pauy.                 ln                                                             C         t
                ub&tant          lly     quSva e.ot to or -•                          c,r     tavoreblt            hu,      Uc!\ third
           t>    rty •1          nu        nd e1ona tions,                    Buy             h1 '1         nttt         into •




           l.      Acluslvlty ;. K.1111:mu.m: Pureha•••·


                      (e)         luyar •         1taguirement1.                     Sub eet to the p cv a.tons                                    f
           s      t-:>n 3 ( c > 1' riot. Buye-r                        hall p1ueha•• ! i cra                 SL.1'..11          nd By •

                h~ l    caus~      •ll    o       1t.s Unite~ statt~                         tttli     l    • (ac ave~               Nir. j~

           defined 1n Stet on ~·(c)                               here.of.)          to putch••               fram S•ll•r/ on•
                un&Sr..S ~ercent UDO ) er t                      r •nt cf 'Juyn and'
                                                                               rue           Ti ~

           B'J.!yer '• .Aft        li1tea for product• anulACWr _d by Buye--: ~na Illy• g
           At · d.a-tea in t!l• Un.l. •d St te                                     dul'ift9 i.he           irat ti.'1a          !a        t!ars
           of      h• ¢ni                                                !JS•       U\• ft   atn y•eigbt                   OID~ ., •• ,
           o! th• ~ale t•qu1remen                                            Buyer ana 11 yei                      At .1 !1t1                      r


           Ottl ttd          ~t••       cSl.it" ng       h• aecond f 'I •                     t      ye ~•f at th                    t1' t.1
                ere.         cFor n » tPC?•t                           of t 1          A-arc mtnt-            the         e:m -Buy r
           shal         ~n~lude Buyer• A ti11ai •,                                   na t~e 96,••• -~~u ~cture4 •by
                                   1    inelud ,              ~ithout                 ml      t 1on.        th      pcodu~ on                  b



                                                                              .s



                • llh j t           lh o.t.O    t.i\11   I   •I   11                                                                           .:If· J 000 6 tlSJ.
Case 19-01232-KCF                 Doc 2          Filed 04/30/19 Entered 04/30/19 15:48:04                                                 Desc Main
                                                Document      Page 10 of 32
  Case 1:19-mc-00103-UNA Document 4-2 Filed 04/18/19 Page 10 of 15 PageID #: 430




          manU!6ctuc                    by, !or, or on beha tot, c;>r by li                                       ~1\5-~     e        other
          authoT                 y ot, Jluyer pr J!\lyer 's A!Ul                             tes.. >        Tt• •11lgn           &>nt           of
                                                                -.
                 hi~ Agr~                    to           th rd par y pute~ase                   1J\ol1 be            pr•cona tl:::,
                 0     ny        al      ,c,! .Buy         r'        budn SI or
                                                                                            •• t      •   or    th     businea-s Ot'

                 H      l    of       •'1Y          of       U)'t- • S        P.l.il At     •   utiU ing              !ale       i I'\        t. tt

          11'1       n~factur           cf cent             mer      prcc!Uc.ts       or th               alt- ot &ny            int o!
          cent m r                -product                b1l0n;i n;            to Juy.er ot Buyer                       Att· lht-n.
           Seller                 bill       not          unua10n.1 ly                    bold        it• conaent
                 &si9nment              ~f      ttua            Ao eement by auytt                        to          thhd            p&rty

          pu.zcha1u.                     Provid                 t:h t        Buyer J.s, not           D    aet    1!1t     unde                 ne
          p-ro9'!            o    s at       &ei:,Uon. S(b) ~~r 0!, ~•l-•r _agr ••                                o

           !@•sonab.                  co1t1m•rc:111 ,attorta to e~sure                           eller'
                                                         ubr.1i ttea. bl'        Buyet      pu auant           to S c ion 5 ( b)
           h1r · 0t          pc·or           to          commlttinq              o     ll       ord r• fel~            th1 d             pa.rty

          purchaa•rs. of floa•ecl talc producu                                              ·roil Sell.er I           Ne t W r:d o:
           Mill              Buyer agrtu to 1Mt                               av• l1bl• to Pr!ct                 •t•thou,1               on•
          cont.id nu 1 bal11                                1u01\ dOCWlltnt          t lon •          m.y b           neeuaa y                        n
          otd•n: to per1l1t                              uch thf d ,acty to v rUy IYyer •• compl
                                                                                                ft~   to       blt Se~ticn lf


                       'b)            Sb9A.1'       o· te.           th        ~ le htt•t        tot• aoi4            by   S•ll,er                    C

           luyu has been. m1nu! et r d bsl.ng                                         p oceu -r•terua to he ~· n as
                                                                             , hat. c~Tt l n p eC'             of •qu pm nt                      ed

           to m~u.f•ctur                        . he Talc h1utotore                       olcl by           eller to !I           ~       r           ,a

           r•ht red oo he                           tn       • the "She r t>lac Deric •,
           Sheu 1>1•c Pr~ou• ~d t-h• Sh at Olao- Oev1~• rCJU n•4 .ln Buy r
           pursuant to th• ii.l:ndtol'                                  gre 111,nt        -and llayet b t•b.J .-gree• to



           , .,~C,10011




                                   t,                                                                                                                 JN   00006668 2
                                         I • o t:                       ••
Case 19-01232-KCF                Doc 2             Filed 04/30/19 Entered 04/30/19 15:48:04                                              Desc Main
                                                  Document      Page 11 of 32
  Case 1:19-mc-00103-UNA Document 4-2 Filed 04/18/19 Page 11 of 15 PageID #: 431




                                              cttlln9 th~ c:e11 Uotl or 1 4uot1Qn of d                                        1v : i ~-

         ~herefroa.                     Ob   or befor           tie     x~ir ti0n o! much one hu~dr d                                         o~
           wen"ty             1,0) Gay pe-t iod ,- s'eU•t ah•ll n Uty &ijytr 0~:                                                    i)        ts
          intent               o continue                upplying Buy r with alurn•                           ~       ta c:. •~ tb~
           elivere4 pr.ic1 for                          ale     e hered from th                  'feat Wi daot Mill, cu:
                )   H:s         nten         ta     a   c, art •      £ven         or    rote• "41;                            ndic-ate
          St.   1 t •• pe               anent           na6i1itx to           upply          Jc,        1     tht      e-vent            tia:.

         ! ll       =         bell dtc:lar              an Event. of !"oree .M 1• re:                         ecordano                        tp



          bundr . d.
                    $•cdo1J 9(cl
          Tile: to Buy•r
                              1na
                                             .~
                                         w n-ty
                                                        I A) -sel1er t,,a l continu
                                                    the p:10~
                                                        UO) day
                                                                       I\ t.q,Kt. d\)f ng

                                                                      per S.o-a    tot-    ,n addit on
                                                                                                        0   1Upply
                                                                                                        the pr ced1nq on
                                                                                                                            lte,rnltl


                                                                                                                        s.i..2.t.            60)

           •Y•t          t•B                  ' ;rn111e.n          la1l thin               t1"    It        at the clo                       -ot
          bu inea11 on                   uch         let et)l     (60th) day             •.,,a   CC_)        ller         na11. bav

          no ~tl\er ot>l 9u o                              or 1 1 bl 11 y fifhaucever pur uant t.o ~is
          Ag · emec.


                    (d           "Llmltat.lan .               .!rh• prov ii o s o! th1• section                                          b ll
          not b           invoked              •~          to d       y ot     I    spt0.S C,uiY ri               I    of 'bic                 o
          auy r,         ~      to d                                                                         f1!J nt tori 'l'ailc-
          d l       •:•d        to       auy r,          baent, !:n tn • good t 1th                         •ti,natlon or tne
          p rty invoicing 1uc:h proviaiona.. •n Ev nt. of                                          ore       iuj1ur •


           O S • Uer'                    t"nc!tcan.lt1,         6 Utt thAU                J'ld ml\!.fy       ~•t•ncS anc! hola
                mlc       I    Buyer           ana lt • ! 111t,1,                       nd •aoh of th ir cespee •v
          4hect.or , of U                                                                                                                     11
          Ua~1l 1t1t                     rJ 11.n, oyt of an~ v!o· t:J on by                                 tl r o          any          ~    w,
          ordinance,                reguleU.on              or- rul1 oc                 he order of               n.y court                   c.



                                                                          '

                                                                                                                                                   JI J 000 661 0
                • uh · c            6    1 • oto
Case 19-01232-KCF                     Doc 2          Filed 04/30/19 Entered 04/30/19 15:48:04                                       Desc Main
                                                    Document      Page 12 of 32
     Case 1:19-mc-00103-UNA Document 4-2 Filed 04/18/19 Page 12 of 15 PageID #: 432



              dminl              i1        ~     agency,             nd         from an


              elle:r             ri .. n9

             how v-er,            th~t.. S•lle-:t                  hal          not          iode.mnlfy Buy1z          ! r    ny         ch
             liab~l -ties t0 · h•                      ~tertt        t •t                  ch 11 ilities           rise from:          Ii) _
             tht act             oJ of!l.i s on:1 of Buya,; or                                   H) the       cits e,r- omi s i 0n, of
             Sell
              tction             O         hal        aurv     ~     t:.6-e· ter1Qi n1ti on              or tx~ir tion. ct           tl\ " <t

              grtH\ r.t.



              1. .l!uye.r •                tnd a-mn 1ti             Buye• •hall indamni!y ,                        ete.r.id and hoid
            bac~         5S      Sel er,              nd    i:s at ~il 1te1,                      n4 t cb cf the.it r•1p1ctive
            a: r       .ct ors , oftic,e-r                    mployees,                     nd    ;ent    :fr01!1 • nd against all
            l 1b.iliti1                     ridn9 out               ot         an_y        vio       Oft by    Buyer of        ny     •      t

 j
 !
            ordinance,                 iegulat         C>A     ot-       r-ul              or tl'I    orcltr of         ny c:our         or


            AT i sicng out cf                    ny    eta·•        by          n      mp1oye1        agent, ot cont~•c             cc cf

            91J¥er         ~1 in9                ln        cor,n• otior,              wi'ch       thia     92:eemenr.        ;,rov._ded,
             hCN•v t,             tb,at          uytc          t\ ll           not          ndemnity       •llu        rot    nyi        e
                                                            tent         t'I    t      uo.h llabili t 'i e        _r ~••     ronJ ~ (a)
                                                                                                 b) th• at• or cm a Lona of
            8-Uier        Ja~         h we.r                                                         ln 1dd1t1on, Buy•:              nil.
             i.ndesni-Yr 4                     na      Pd     hold        b ~              en s 11 r ..        na lt       af U • c • ,


                                                                                                              r ai ng out cf           any
             product Ua,t,J.l ty-t, se4 c.11' .
             diracted a91in•                           el.l ei       ot             l'\Y    of .Se ler •         l!il •~l!I


                                                                                      45




C                  ~   11hj c.        ti                                                                                                 JI      ooo eat   L
Case 19-01232-KCF                    Doc 2     Filed 04/30/19 Entered 04/30/19 15:48:04                               Desc Main
                                              Document      Page 13 of 32
    Case 1:19-mc-00103-UNA Document 4-2 Filed 04/18/19 Page 13 of 15 PageID #: 433




            &?":.d.ng                                                            a    ¢    ptoduc




            incur c:tly re-spor,sibJ ri               •

            proc:-e            ing of !a a di'.l·v rtd lo             uyer pursuant to this Age                    ~~~t

                 ~         a        esult o! Buyer's manuf ~tur• &hip~ent and ale of Tale-
                 ont«.inin9 produc
            adult po~d~r) detiVld irom '1'a.lc dA.i!.y                           J"        t   .Buyer ;Nrsuant t

             hls Ag,neme t •                  prav d d,          n0~e.vn-       Uiat      Buyer     she 1 have              ~

            obligation of ind mn Uc1 .. lc11 pu.r&trai:t't , o thia                                eotion 11         11    t.te
                     ent       ti


                                                                                          macer,'i al c0n db •t.;_n;
                 &ctot          in    the.      im,       suit     1hun4 or c:au1                  of    c:tion      1:1 i.n;i

                                      ror t'.he putpcse~ cf t~i• Soction ll. the                            rm suye             11


            .s       all    in~l 11de .Bu.ye- a d Buy• 'IS Par n,:                        nd A!!U1ates U . s~cb
                                                                                      1'he prcvi, !OM           of        thi.s




                 2       .PtomoUon,          %-tcb -p&rty h teby            atrant         that.           ll   l')Ot      1.1••

                     'i t:ade~aTli           trad   -nd•     or r pr sentaUon of the pr:>duet.s oz
                     •


                 ervica             cf the oth, pArty or it                 afft iatet, o~ refe:r dir~etly
                 t       indirect y to th1 other party,                     s    tt11i ~ , o~ tcbt products
                 t senicts of th                ot.n r party or i'<             1HUU · ,                lt.bout.     n any
                 es~ obtain ng the prior "rltten pe-rrd lion at tbe cthu p~ ty




C                                                                                                                            l~J 000 661 ~
Case 19-01232-KCF                   Doc 2      Filed 04/30/19 Entered 04/30/19 15:48:04                                    Desc Main
                                              Document      Page 14 of 32
     Case 1:19-mc-00103-UNA Document 4-2 Filed 04/18/19 Page 14 of 15 PageID #: 434




                nd v•rr.a nt.ies ,            fl• h - oral or w.cit..hn. rel1. ing tc:>                       he · bj e.c:
                 tter hueof


                   Cd)             MocJ,i fica      .&n·,       Th       Ag r    mwnt t'1nn0t be       ~~al'    ea and           c

            p•:for:unc•, tH•111 ct · c::ond bon 1uay be wa-iv•a 1n ,whole or in part
                            by         Wt Ung        ~eCllt.ed by                  dul.y C. ~0        ltd       t-t ic:lt       3.f

            s ~ei           nd   Stller.


                   (    )         !     var         E?xcep             ...    sp•c:! .cially cet for.h he.u ·n
            f iluu           or   dt ay by          .1th,~ _party               •t to to r~!:r              r1.or    11C     of
                 'i pi-civ1s·on          0    thi       A;ti~111ect              hall not affect ~tA ri;h
                t,gµr        lUl'      ~r orman~            ti,u 0!             t any   C illt   thet ett • r, ana           n
            v ~ve-r         of        breAch ·c f any provialon                  thl     f)ot    ,constitute         VI     V    r

            of     ny breac~ o                   y other provi Lon or of                           ~ame prov_, c~ at
                ny tim~ thet             !~ r.


                       f)         Ga.v rning L1 •                      Tl\!     tenu     nd      conc:U.tions       o1     th · s

            "     euitl\C         .5h l1 .be      n e pr•·•d !n ~~co dance whh and con.e t.;ued

            p~~uant tc t-h                   Dnifonl        c   mffl     c-:La~ Cod     •• fio     m t.1m~ t        time         n
                tfect In th State of V r~ont .

                    (g)             Bev ,r&bJ.Uq,               fhe          nenlorc:eabi1 ty or t.nva iclity of
                ny s~otion or pro i lon ot                             thi• Agree~e~~ sha 1 not                arr ct ~e
                n(Cl'ceabllity or v•lidity of the bil.tnc~ of thl• Agr                                         mint.




 r


                                                                                                                                 JM Q000661
 C
Case 19-01232-KCF                 Doc 2         Filed 04/30/19 Entered 04/30/19 15:48:04                       Desc Main
                                               Document      Page 15 of 32
     Case 1:19-mc-00103-UNA Document 4-2 Filed 04/18/19 Page 15 of 15 PageID #: 435


                        h                              All tl~adiog,. o! ttiis              greem n:: have been
             1.n.s rt d .f ot e0nveni r,ce ot r f ren, • cnl-y,                              nd    re ~e       1:0 b@
             con ·de             d a ~rt of his Agreement, ana eh                           l · n n vty 4ffect
             the interpretation of any of the p~0vi1ions of~ i•                                     grte ~nt


                                  Kutuil Kegotlation.                   ~~ii A;uem~nt end t • lang~a;e
              ontained h re..n h v been                           nivtd       t by     he      tual a190t1        on
             of        t-he    -pu· t 1              Accor !n;ly, no i,rovia on bereof
             eonat.r'otd •;•in• t on• p ny                        0%   11\ f vor- of        noth•r p
             by    r          on ot dr&t~dll              ~ip


                                  0bligat10!l& o.f lluyer.                w. tb
             obl19at · on ot a;rte.me.                ~    to b• pu ! cm1~td ft re na r by: IBgyar             Bu)' t
              hdl pwdotm, or caua,                              n aff li t        0! Buyer        o pttfotrn     d1~
             11me.


                       l)t    WI »ESS', wm:R.!OP.               he partiU ri V         eau •• a t:.bi-s A,gr••tt•n-.
              o be execut c! effeot.ve as ot t.he day and ye r '!un                                      et tcr
              tiove

              INOSOJ MINERALS INC.,                                      JOBNSON       JOBMSO~ BABY PJWOOC"l'S
               Ve~~ont ccrpcr tion                                       CO)(PAfft, • d1via l on ot
                                                                         JOB>iSON    JOHNSON CONSUMEll
                                                                         PAODOC2'S ItlC,           Nev Jen y
                                                                         cocp-oration




                                                                       SC -
              ~   Galot




                                                                                                                   Jr   J   ooo 661 o
 C                      11hj t    t       I • Ol.0
Case 19-01232-KCF   Doc 2    Filed 04/30/19 Entered 04/30/19 15:48:04   Desc Main
                            Document      Page 16 of 32

Case 1:19-mc-00103-UNA Document 4-3 Filed 04/18/19 Page 1 of 17 PageID #: 436




                    EXHIBIT 3
      Case 19-01232-KCF              Doc 2    Filed 04/30/19 Entered 04/30/19 15:48:04             Desc Main
                                             Document      Page 17 of 32
         Case 1:19-mc-00103-UNA Document 4-3 Filed 04/18/19 Page 2 of 17 PageID #: 437




 .•
          CONFIDENTIAL
          08/09/01         I




--                                            SUPPLY AGREEMENT

                This Agreement (the "Agreement") is made as of the 15th day of April
          2001, by and between Johnson & Johnson Consumer Companies, Inc. ("Buyer"),
          and Luzenac America, Inc. ("Seller").

                WHEREAS, Seller is in the business of making the product described in
          Annex A to the Agreement (the "Products") and Buyer would like to purchase
          Products from Seller pursuant to the terms of this Agreement.

                NOW, THEREFORE, in consideration of the mutual promises, covenants
          and agreements hereinafter set forth, the parties hereto agree as follows:

                     1.        Purchase and Sale of Products.

                     (a}       During the term of this Agreement, Seller shall supply Buyer with
                               those quantities of Products as ordered by Buyer pursuant to this
                               Agreement and Buyer shall purchase from Seller 100% of Buyer's
                               requirements for Products containing cosmetic grade talc to be
                               manufactured in Royston, Georgia. Nothing set forth in this
                               Agreement shall obligate Buyer to purchase any specific minimum
                               quantity of Products from Seller.


 •                   (b)       The Products shall conform to, and shall be manufactured in
                               accordance with, the specifications as set forth in Annex A attached
                               to this Agreement, and as the same may subsequently be mutually
                               agreed to in writing by the parties hereto or prescribed by any local,
                               state or federal regulatory agency (collectively, the "Product
                               Specifications"). From time to time during the term of this
                               Agreement, either party may submit written proposals for the
                               adoption or development of improvements relating to the Products.
                               If the parties mutually determine to pursue such improvements they
                               shall mutually agree upon modifications to the Product
                               Specifications to reflect such improvements as well as revisions to
                               the price to be charged for the Products.

                     (c}       The initial price for Products ordered by Buyer during the first
                               twelve months of this Agreement shall be as set forth in Annex B
                               attached to this Agreement. On April 15, 2002 and April 15, 2003,
                               the price for Products prevailing during the Contract Year (as such
                               term is defined in Section 22 (b} below} just ended shall be
                               increased or decreased for the Contract Year commencing on such
                               dates in accordance with the proportionate increase or decrease in
                               the Producer Price Index for Nonmetallic Mineral Products,



 •                             Minerals and earths ground or treated, Series ID PCU3295#1 (the
                               "Index"), published by the United States Department of Labor,
                               Bureau of Labor Statistics (the "BLS"). In the event that this series




                                                                                                          JNJ 000066276
    Case 19-01232-KCF     Doc 2    Filed 04/30/19 Entered 04/30/19 15:48:04            Desc Main
                                  Document      Page 18 of 32
       Case 1:19-mc-00103-UNA Document 4-3 Filed 04/18/19 Page 3 of 17 PageID #: 438
        CONFIDENTIAL
        08/09/01




•                   is no longer published or is otherwise unavailable, then Series ID
                    PCU3295# shall be used. The proportionate increase or decrease
                    in the Index shall be determined by comparing the average of the
                    final or preliminary Index data for the most recent January,
                    February and March obtained from the BLS website during the
                    second week of April to the average of the final Index data for
                    January, February and March of the year prior to the Contract Year
                    just ended . Index data used for the purposes of this Section 1(c)
                    shall not be seasonally adjusted . For greater certainty, but by way
                    of illustration only, a sample calculation for adjustment of the
                    purchase price is set forth in Annex B attached to this agreement.

              (d)   The prices charged by Seller to Buyer as set forth in Annex B, or as
                    may subsequently be determined, shall include all costs for F.O.B.
                    Ludlow, Vermont (the "Shipping Point"). The risk of loss with
                    respect to Products shall pass to Buyer upon notification to Seller
                    by Buyer of acceptable microbiological testing results from Product
                    samples obtained during railcar loading, and Seller's release of said
                    railcar to the rail carrier.

              (e)   In addition to any price increases or decreases determined
                    pursuant to this Agreement, Seller shall actively investigate and



•                   present to Buyer, cost savings opportunities having the potential to
                    reduce either prices charged by Seller to Buyer or Buyer's
                    processing costs by 4% per year. Nothing set forth herein shall
                    obligate either party to implement any cost savings opportunity
                    presented to Buyer.

              2.    Forecasts; Orders.

              (a)   Buyer shall provide Seller electronic access to a non-binding
                    forecast of Buyer's expected requirements for Products during the
                    following quarter. Buyer shall place binding orders for Products by
                    written or e.lectronic purchase order (or by any means agreed to by
                    the parties) to Seller, which shall be placed at least 18 calendar
                    days prior to the desired date of shipment.

              (b)   To the extent of any conflict or inconsistency between this
                    Agreement and any purchase order, purchase order release,
                    confirmation, acceptance of any similar document, the terms of this
                    Agreement shall govern.

              3.    Shipment: Inventory: Invoices: Payment.




•
              (a)   All charges for packing, hauling, storage, bar coding, transportation
                    to and loading at the Shipping Point are included in the purchase
                    price unless otherwise agreed to by the parties . All shipments must




                                                                                              JNJ 000066277
    Case 19-01232-KCF          Doc 2     Filed 04/30/19 Entered 04/30/19 15:48:04                Desc Main
                                        Document      Page 19 of 32
       Case 1:19-mc-00103-UNA Document 4-3 Filed 04/18/19 Page 4 of 17 PageID #: 439
        CONFIDENTIAL
        08/09/01




•                  (b)
                         be accompanied by a packing slip which describes the Products,
                         states the item number, purchase order number and shows the
                         shipment's destination.

                         Seller shall invoice Buyer within 48 hours following shipment of
                         Products to Buyer. Buyer shall pay Seller the purchase price set
                         forth on such invoices not later than thirty (30) calendar days
                         following the date of Seller's invoice.

                   (c)   Seller will maintain inventory of Products on a first-in, first-out basis.
                         At all times during the term of this Agreement, Seller shall maintain
                         an adequate number of dedicated silos to ensure timely shipment
                         of all Products ordered by Buyer hereunder. Seller and Buyer
                         agree to cooperate to improve the process for ordering Products
                         with the mutual objectives of expediting the supply process to a
                         Lean Supply process and reducing inventory costs.

                   (d)   In the event that Seller shall be unable or unwilling or shall fail to
                         supply such Products in such quantities as Buyer shall request and
                         in compliance with the shipping periods set forth herein or as
                         otherwise requested by Buyer (other than as a result of a force
                         majeure event as described in Section 9), then Buyer shall be



•
                         permitted (with no obligation or liability to Seller) to obtain Products
                         from another source and such inability, unwillingness or failure to
                         supply Products shall be deemed a material breach of this
                         Agreement, provided, however, that Seller shall have no liability to
                         Buyer in the event that Buyer shall fail to make sufficient railcars
                         available to Seller for loading of any order or any portion thereof.

                   4.    Product Acceptance: Corrective Actions: Assistance.

                   (a)   Shipment of Products by Seller to Buyer shall constitute a
                         certification by Seller that Products have been tested, and been
                         found to conform fully to the Product Specifications and are free
                         from defects. In the event that Buyer conducts testing on the
                         Products for non-microbiological parameters, Buyer shall forward
                         the results of such tests to Seller as soon as possible. In the event
                         of dispute between the parties concerning conformance to any of
                         Buyer's non-microbiological specifications as described in Annex A,
                         Buyer shall give written notice of such dispute to Seller as soon as
                         possible. Immediately after such notice, each party shall submit a
                         sample of the Product to a mutually satisfactory third party
                         laboratory. Seller shall also submit to the laboratory a third
                         untested, sealed portion of Product sample. Such laboratory shall



•
                         determine, in its judgment, whether the shipment conforms with the
                         Product Specifications as evidenced by the Product sample. The
                         decision of the third party laboratory shall be final, and all costs and




                                                                                                        JNJ 000066278
    Case 19-01232-KCF      Doc 2     Filed 04/30/19 Entered 04/30/19 15:48:04               Desc Main
                                    Document      Page 20 of 32
       Case 1:19-mc-00103-UNA Document 4-3 Filed 04/18/19 Page 5 of 17 PageID #: 440
        CONFIDENTIAL
        08/09/01 I




•             (b)
                    expenses pertaining to such testing by the third party laboratory
                    shall be shared equally.

                    Buyer shall be responsible for conducting any microbiological
                    testing with respect to the Product. Such testing shall be
                    conducted in such manner as Buyer shall determine. Buyer
                    acknowledges that Seller shall not be conducting any
                    microbiological testing . Within 90 calendar days of execution of this
                    Agreement and biannually during the term of this Agreement, a
                    review of Product Specifications shall be completed jointly by Buyer
                    and Seller to ensure conformity.

              (c)     In the event of any non-conformance, Seller within a reasonable
                      period of time shall: (i) arrange for return to Seller or an Affiliate of
                      Seller, at Seller's sole cost and expense, such Products as are
                      finally determined to be out of conformance with the Product
                      Specifications; (ii) replace such Products as are finally determined
                      to be out of conformance with the Product Specifications; and (iii)
                      compensate Buyer for the freight costs, including cleaning and
                    . sanitization as required of any carload rejected for nonconformance
                      in accordance with this Section 4.




•             (d)   Any shipment of Products for which Buyer shall not submit a Claim
                    within sixty (60) calendar days of receipt shall be deemed
                    accepted. Upon acceptance, Buyer shall release Seller from all
                    Claims for non-conformity or defects except Claims for latent
                    defects which are not reasonably detectable at the time of
                    acceptance.

              (e)    In the event any governmental agency having jurisdiction shall
                     request or order, or if Buyer shall determine to undertake, any ·
                     corrective action with respect to Products supplied hereunder,
                     including any Product recall, customer notice, restriction, change,
                     corrective action or market action or any Product change , and the
                     cause or basis of such corrective action is attributable to a breach
                     by Seller of any of its warranties, guarantees, representations ,
                     obligations or covenants contained herein, then Seller shall be
                     liable, and shall reimburse Buyer for the reasonable costs of such
                     action including the cost of any Product affected thereby whether or
                     not such particular Product shall be established to be in breach of
                     any warranty by Seller hereunder provided, however, that Seller's
                     obligation to indemnify Buyer hereunder shall not exceed Twenty
                     Million Dollars ($20,000,000) in the absence of Seller's gross
                     negligence or willful misconduct, and Forty Million Dollars



•
                     ($40,000,000) in the event of Seller's gross negligence or willful
                     misconduct.




                                                                                                   JNJ 000066279
    Case 19-01232-KCF          Doc 2    Filed 04/30/19 Entered 04/30/19 15:48:04             Desc Main
                                       Document      Page 21 of 32
       Case 1:19-mc-00103-UNA Document 4-3 Filed 04/18/19 Page 6 of 17 PageID #: 441
       CONFIDENTIAL
       08/09/01




•                 (f)



                  5.
                        Seller will provide Buyer with all such technical assistance and
                        training as may be required by Buyer to maintain satisfactory
                        Product performance.

                        Inspection.

                  Buyer shall have the right, upon reasonable notice to Seller and during
                  regular business hours, to inspect and audit the facilities being used by
                  Seller for production of the Products to assure compliance by Seller with
                  applicable rules and regulations and with other provisions of this
                  Agreement and to determine Seller's raw materials and manufacturing
                  costs in connection with the Products to the extent these costs are passed
                  on to Buyer. Seller shall within seven calendar days remedy any
                  deficiencies which may be noted in any such audit, and the failure by
                  Seller to remedy any such deficiencies within such seven day period shall
                  be deemed to be a material breach of this Agreement; provided, however,
                  that if such deficiency is not capable of being remedied within such seven
                  (7) day period, then so long as Seller is pursuing in diligent fashion a
                  commercially acceptable remedy to such deficiency it shall not be deemed
                  to be a material breach. Seller acknowledges that the provisions of this
                  Article granting Buyer certain audit rights shall in no way relieve Seller of
                  its obligations under this Agreement, nor shall such provisions require



•                 Buyer to conduct any such audits .

                  6.

                  (a)
                         Warranty.

                         Seller represents and warrants to Buyer that all Products sold by
                         Seller shall (i) conform to the quality standards set forth in Annex A
                         and (ii) be in compliance with all applicable federal, state or
                         municipal statutes, laws, rules or regulations, including those
                         relating to the environment, food or drugs and occupational health
                         and safety. Without limiting the foregoing, Seller represents and
                         warrants that it shall comply with all present and future statutes,
                         laws, ordinances and regulations relating to the manufacture,
                         assembly and supply of the Products being provided hereunder,
                         including without limitation, those enforced by the United States
                         Food and Drug Administration (including compliance with good
                         manufacturing practices) and International Standards Organization
                         Rules 9,00 et. seq. Seller further represents and warrants to Buyer
                         that the performance of its obligations under this Agreement will not
                         result in a violation or breach of, and will not conflict with or
                         constitute a default under its Certificate of Incorporation or
                         corporate bylaws or any agreement, contract, commitment or
                         obligation to which Seller or any of its Affiliates is a party or by



•                        which it is bound. EXCEPT FOR THE WARRANTIES CONTAINED
                         IN THIS AGREEMENT, SELLER MAKES NO OTHER




                                                                                                    JNJ 000066280
     Case 19-01232-KCF              Doc 2    Filed 04/30/19 Entered 04/30/19 15:48:04             Desc Main
                                            Document      Page 22 of 32
        Case 1:19-mc-00103-UNA Document 4-3 Filed 04/18/19 Page 7 of 17 PageID #: 442
        CONFIDENTIAL
        08/09/01         I




·•                 (b)
                             WARRANTY OF ANY KIND, EXPRESSED OR IMPLIED, IN FACT
                             OR BY LAW, WHETHER OF MERCHANTABILITY, FITNESS
                             FOR ANY PARTICULAR PURPOSE OR USE OR OTHERWISE.

                             Seller has read and understands the Johnson & Johnson Policy on
                             the Employment of Young Persons (the "Policy"). In the
                             manufacture of the Products, Seller shall employ young persons
                             only as permitted by the Policy. Seller shall permit representatives
                             of Buyer to enter Seller's premises at any reasonable time to
                             inspect relevant employment, health and safety records and to
                             observe the manufacturing process. Seller shall maintain the
                             records necessary to demonstrate compliance with the Policy and
                             shall provide to Seller a written certification of such compliance
                             annually during the term of this agreement. If Seller shall fail to
                             comply with this provision, then Buyer shall have the right to
                             terminate this agreement forthwith and without penalty.

                   7.        Indemnification.

                   (a)       Buyer and Seller agree that liability for damages alleged to have
                             been suffered by Buyer and Seller arising out of an alleged breach
                             of Section 6(a) or otherwise under this Agreement shall be handled



•
                             as follows:

                             (i)    Seller shall indemnify Buyer for any cost, loss, damage or
                                    expense suffered by Buyer which arises from: (A) the
                                    Product not meeting the specifications therefor as described
                                    in Annex A at the time title for such Product passed to Buyer,
                                    except for the microbiological specifications set forth therein;
                                    or (B) Seller failing to sample and test Products in
                                    accordance with the sampling and testing methods
                                    described in Annex A in the .manner practiced by Seller on
                                    the date of this Agreement or as modified by the mutual
                                    agreement of the parties pursuant to Section 1 (b) above;
                                    provided, however, that Seller's obligation to indemnify
                                    Buyer shall not exceed Twenty Million Dollars ($20,000,000)
                                    in the absence of Seller's gross negligence or willful
                                    misconduct, and Forty Million Dollars ($40,000,000) in the
                                    event of Seller's gross negligence or willful misconduct.

                             (ii)   Seller shall be solely liable in the event that the Product
                                    failed to conform to the microbiological quality standards as
                                    set forth in Annex A before title to such Products passed
                                    from Seller to Buyer; provided, however, that Seller's liability



•
                                    pursuant to this Section 7 (a) (ii) shall be limited to
                                    replacement of Products and reimbursement of certain of




                                                                                                         JNJ 000066281
    Case 19-01232-KCF            Doc 2    Filed 04/30/19 Entered 04/30/19 15:48:04                Desc Main
                                         Document      Page 23 of 32
       Case 1:19-mc-00103-UNA Document 4-3 Filed 04/18/19 Page 8 of 17 PageID #: 443

       CONFIDENTIAL
        08/09/01




•                        (iii)
                                 Buyer's freight costs, including railcar cleaning and
                                 sanitization, in accordance with Sections 4 (c) above.

                                 Buyer shall be solely liable for, and shall indemnify Seller for
                                 any cost, loss, damage or expense suffered by Seller arising
                                 out of the failure of the Products to conform to the
                                 microbiological quality standards established therefor, as the
                                 same may be amended from time to time .

                         (iv)    Excluding those matters set out in the preceding clauses (i),
                                 (ii) and (iii), Seller shall indemnify, defend and hold harmless
                                 Buyer and its Affiliates, and each of their respective officers,
                                 directors, agents and employees from and against all
                                 liabilities arising out of any violation by Seller of any law,
                                 ordinance, regulation or rule or the order of any court or
                                 administrative agency, and from and against all liabilities
                                 arising out of any claim by an employee, agent, or contractor
                                 of Seller arising in connection with this Agreement, provided
                                 however, that Seller shall not indemnify Buyer for any such
                                 liabilities to the extent that such liabilities arise from: (i) the
                                 acts or omissions of Buyer; or (ii) the acts or omissions of
                                 Seller which were directed by Buyer.



•                  (b)


                   8.
                         The provisions of this Section 7 shall survive any termination or
                         expiration of this Agreement.

                         Term: Termination.

                   (a)   The term of this Agreement shall be for a period of 3 years
                         beginning on April 15, 2001, unless sooner terminated pursuant to
                         this Agreement.

                   (b)   Either party may terminate this Agreement for any reason by giving
                         notice to the other party of its intent to terminate at least 365
                         calendar days prior to the date on which it seeks to terminate this
                         Agreement.

                   (c)   This Agreement may be terminated, prior to the expiration of its
                         term, upon fifteen (15) calendar days written notice by either party:
                         (i) in the event that the other party hereto shall (A) apply for or
                         consent to the appointment of, or the taking of possession by, a
                         receiver, custodian, trustee or liquidator of itself or of all or a
                         substantial part of its property, (B) make a general assignment for
                         the benefit of its creditors, (C) commence a voluntary case under



•                        the United States Bankruptcy Code, as now or hereafter in effect
                         (the "Bankruptcy Code"), (D) file a petition seeking to take
                         advantage of any law (the "Bankruptcy Laws") relating to




                                                                                                        JNJ 000066282
    Case 19-01232-KCF       Doc 2    Filed 04/30/19 Entered 04/30/19 15:48:04                Desc Main
                                    Document      Page 24 of 32
       Case 1:19-mc-00103-UNA Document 4-3 Filed 04/18/19 Page 9 of 17 PageID #: 444
       CONFIDENTIAL
       08/09/01




•                    bankruptcy, insolvency, reorganization, winding-up, or composition
                     or readjustment of debts, (E) fail to controvert in a timely and
                     appropriate manner, or acquiesce in writing to, any petition filed
                     against it in any involuntary case under the Bankruptcy Code, or (F)
                     take any corporate action for the purpose of effecting any of the
                     foregoing; or (ii) if a proceeding or case shall be commenced
                     against the other party hereto in any court of competent jurisdiction,
                     seeking (A) its liquidation, reorganization, dissolution or winding-up,
                     or the composition or readjustment of its debts, (B) the appointment
                     of a trustee, receiver, custodian, liquidator or the like of the party or
                     of all or any substantial part of its assets, or (C) similar relief under
                     any Bankruptcy Laws, or an order, judgment or decree approving
                     any of the foregoing shall be entered and continue unstayed for a
                     period of 60 calendar days; or an order for relief against the other
                     party hereto shall be entered in an involuntary case under the
                     Bankruptcy Code.

              (d)     This Agreement may be terminated, prior to the expiration of its
                      term, by either party by giving written notice of its intent to terminate
                      and stating the grounds therefor if the other party shall materially
                      breach or materially fail in the observance or performance of any
                      representations, warranty, guarantee; covenant or obligation under



•                     this Agreement, and such breach or failure is not the result of an
                    · Event of Force Majeure (as such term is defined in Section 9 ,
                      below). The party receiving the notice shall have thirty (30)
                      calendar days from the date of receipt thereof to cure the breach or
                      failure; or, in the event that such breach or failure is not reasonably
                      susceptible to cure within such time, to commence and diligently
                      pursue good faith efforts to cure such breach within such time as
                      may be reasonable in the circumstance. In the event such breach
                      or failure is cured, the notice shall be of no effect.

              (e)    Notwithstanding the termination of this Agreement for any reason,
                     each party hereto shall be entitled to recover any and all damages
                     which such party shall have sustained by reason of the breach by
                     the other party hereto of any of the terms of this Agreement.
                     Termination of this Agreement for any reason shall not release
                     either party hereto from any liability which at such time has already
                     accrued or which thereafter accrues from a breach or default prior
                     to such expiration or termination, nor affect in any way the survival
                     of any other right, duty or obligation of either party hereto which is
                     expressly stated elsewhere in this Agreement to survive such
                     termination. In the case of a termination under Section 8 (d) above,
                     the non-defaulting party may pursue any remedy available in law or



•             9.
                     in equity with respect to such breach, subject to Section 15 hereof.

                     Force Majeure.




                                                                                                    JNJ 000066283
    Case 19-01232-KCF     Doc 2     Filed 04/30/19 Entered 04/30/19 15:48:04             Desc Main
                                   Document      Page 25 of 32
      Case 1:19-mc-00103-UNA Document 4-3 Filed 04/18/19 Page 10 of 17 PageID #: 445
        CONFIDENTIAL
        08/09/01 .




•            (a)    If either party is prevented from performing any of its obligations
                    hereunder due to any cause which is beyond the non-performing
                    party's reasonable control, including fire, explosion, flood, or other
                    acts of God; acts, regulations, or laws of any government; war or
                    civil commotion; strike, lock-out or labor disturbances; or failure of
                    public utilities or common carriers (a "Force Majeure Event"), such
                    non-performing party shall not be liable for breach of this
                    Agreement with respect to such non-performance to the extent any
                    such non-performance is due to a Force Majeure Event. Such non-
                    performance will be excused for three months or as long as such
                    event shall be continuing (whichever occurs sooner), provided that
                    the non-performing party give immediate written notice to the other
                    party of the Force Majeure Event. Such non-performing party shall
                    exercise all reasonable efforts to eliminate the Force Majeure Event
                    and to resume performance of its affected obligations as soon as
                    practicable.

             (b)    Notwithstanding the provisions of Section 9 (a) above, in the event
                    that due to the occurrence of an Event of Force Majeure, Seller
                    shall be unable to supply Products in such quantities as Buyer shall
                    request and in compliance with the delivery periods set forth in this



•                   Agreement, Buyer shall be permitted (with no obligation to Seller) to
                    obtain Products from another source, and Buyer shall thereafter
                    have no obligation to purchase Products from Seller until any
                    contractual obligations that Buyer has assumed in connection with
                    obtaining a substitute supply of Products shall have terminated.
                    Buyer shall have no obligation to affirmatively terminate any such
                    contractual arrangements.

              (c)    In the event that such an alternative supplier is established, Seller
                     shall use its best efforts to give Buyer access to any proprietary
                     technical materials, information and techniques necessary or
                     helpful for Buyer to arrange an alternative supplier of Product, and
                    ~to provide-advice and.consultation in connection therewith. The
                     provision of any proprietary information by Seller shall be subject to
                     the recipient entering into reasonable confidentiality obligations with
                     Seller as well as a commitment by the recipient that such
                     proprietary information shall only be used for purposes of providing
                     substitute Product to Buyer.

              10.   Confidentiality.

              As used herein, "Confidential Information" shall include all information



•
              given to, or otherwise acquired by a party hereto, relating to the other
              party's business or affairs, including without limitation: (i) information
              regarding any of the products of a party or the design or manufacture of




                                                                                                JNJ 000066284
    Case 19-01232-KCF     Doc 2     Filed 04/30/19 Entered 04/30/19 15:48:04              Desc Main
                                   Document      Page 26 of 32
      Case 1:19-mc-00103-UNA Document 4-3 Filed 04/18/19 Page 11 of 17 PageID #: 446
        CONFIDENTIAL
        08/09/01




•            such products or the packaging thereof; (ii) information regarding
             advertising, distribution, marketing or strategic plans; (iii) information ·
             regarding costs, productivity or technological advances; (iv) any designs,
             specifications, blueprints or patterns ;or (v) the terms and conditions of this
             Agreement; or (vi) any other information received by a party in connection
             with its performance of the obligations contemplated under this
             Agreement. Neither party shall use or disclose, but shall insure that its
             employees, officers and agents shall not use or disclose (except, in either
             case, to comply with a party's obligations under this Agreement or the
             rules of any stock exchange), any Confidential Information to third parties.
             Upon the termination or expiration of this Agreement each party shall
             return to the other party all Confidential Information in written form. This
             Section 10 shall survive the termination or expiration of this Agreement for
             a period of five (5) years. Confidential Information shall not include
             information that (vii) was already known to the other party at the time of its
             receipt thereof, as evidenced by competent evidence, (viii) is disclosed
             after its receipt thereof by a third party who has a right to make such
             disclosure without violating any obligation of confidentiality, (ix) is
             independently developed by a party or (x) is or becomes part of the public
             domain through no fault of any party hereto. For purposes of this Section
              10, a reference to a "party" or to Buyer or Seller shall include Affiliates of
             the referenced party .


•            11.    Compliance with Certain Laws.

              Seller agrees to comply with the applicable provisions of any federal
              (United States or otherwise) or state law and all executive orders, rules
              and regulations issued thereunder, whether now or hereafter in force,
              including Executive Order 11246, as amended; Chapter 60 of Title 41 of
              the Code of Federal Regulations, as amended, prohibiting discrimination
              against any employee or applicant for employment because of race, color,
              religion, sex or national origin; Section 60-7 41.1 of Chapter 60 of Title 41
              of the Code of Federal Regulations, as amended, prohibiting
             .discrimination against any employee or applicant for employment because
              of physical or mental handicap; Section 60.250.4 of Chapter 60 of Title 41
              of the Code of Federal Regulations, as amended, providing for the
              employment of disabled veterans and veterans of the Vietnam era;
              Chapter 1 of Title 48 of the Code of Federal Regulations, as amended,
              pertaining to the Federal Acquisition Regulations; Sections 6, 7 and 12 of
              the Fair Labor Standards Act, as amended, and the regulations and orders
              of the United States Department of Labor promulgated in connection
              therewith; and any provisions, representations or agreements required
              thereby to be included in this Agreement are hereby incorporated by
              reference. If any Products are ordered by Buyer under U.S. government


•             contracts, Seller agrees that all applicable federal statutes and regulations




                                                                                                 JNJ 000066285
    Case 19-01232-KCF     Doc 2    Filed 04/30/19 Entered 04/30/19 15:48:04              Desc Main
                                  Document      Page 27 of 32
      Case 1:19-mc-00103-UNA Document 4-3 Filed 04/18/19 Page 12 of 17 PageID #: 447
        CONFIDENTIAL
        08/09/01 '




•            applying to Buyer as contractors are accepted and binding upon Seller
             insofar as Seller may be deemed a subcontractor.

             12.    Insurance.

             Seller agrees to procure and maintain in full force and effect during the
             term of this Agreement valid and collectible insurance policies in
             connection with its activities as contemplated hereby which policies shall
             provide for the type of insurance and amount of coverage described in
             Annex C. Upon Buyer's request, Seller shall provide to Buyer a certificate
             of coverage or other written evidence reasonably satisfactory to Buyer of
             such insurance coverage.

             13.    Relationship of the Parties.

             The relationship of Buyer and Seller established by this Agreement is that
             of independent contractors, and nothing contained herein shall be
             construed to: (i) give either party any right or authority to create or assume
             any obligation of any kind on behalf of the other or; (ii) constitute the
             parties as partners, joint ventures, co-owners or otherwise as participants
             in a joint or common undertaking .



•             14.   Publicity.

             Neither party shall originate any publicity, news release, or other
             announcement, written or oral, whether to the public, the press, the trade,
             Buyer's or Seller's customers or otherwise, relating to this Agreement, or
             to performance hereunder, or to the existence of an arrangement between
             the parties, without the prior written approval of the other party. Neither
             party shall use the name of the other party for advertising or promotional
             purposes without the prior written consent of such party.

              15.   Construction.

             This Agreement shall be governed-by, and shall be construed in
             accordance with, the laws of the State of New Jersey. Any controversy or
             claim arising out of or relating to this Agreement, or the parties' decision to
             enter into this Agreement, or the breach thereof, shall be settled by
             arbitration in accordance with the Commercial Arbitration Rules of the
             American Arbitration Association, and judgment upon the award rendered
             by the arbitrator(s) may be entered in any court having jurisdiction thereof.
             The arbitration shall be held in New Jersey and arbitrators shall apply the
             substantive law of New Jersey except that the interpretation and
             enforcement of this arbitration provision shall be governed by the Federal


•            Arbitration Act. The arbitrators shall not award any of the parties punitive
             damages and the parties shall be deemed to have waived any right to




                                                                                                JNJ 000066286
    Case 19-01232-KCF         Doc 2    Filed 04/30/19 Entered 04/30/19 15:48:04           Desc Main
                                      Document      Page 28 of 32
      Case 1:19-mc-00103-UNA Document 4-3 Filed 04/18/19 Page 13 of 17 PageID #: 448
        CONFIDENTIAL
        08/09/01 I




•            such damages. This Section 15 shall survive any termination of this
             Agreement.

             16.     Entire Agreement.

             It is the mutual desire and intent of the parties to provide certainty as to
             their respective future rights and remedies against each other by defining
             the extent of their mutual undertakings as provided herein. The parties
             have, in this Agreement, incorporated all representations, warranties,
             covenants, commitments and understandings on which they have relied in
             entering into this Agreement, and, except as provided for herein, neither
             party makes any covenant or other commitment to the other concerning its
             future action . Accordingly, this Agreement and the Annexes attached
             hereto, which are by this reference incorporated herein: (i) constitute the
             entire agreement and understanding between the parties with respect to
             the subject matter hereof and there are no promises, representations ,
              conditions, provision or terms related thereto other than those set forth in
             this Agreement, and (ii) supersede all previous understandings,
              agreements and representations between the parties, whether written or
              oral. No modification, change or amendment to this Agreement shall be
              effective unless in writing signed by each of the parties hereto.
              Notwithstanding the foregoing and for clarification purposes, to the extent


•             that any of the provisions of the previous supply agreement between
              Buyer and Seller for the Product survive the expiration and/or termination
              of such earlier supply agreement, then those surviving terms or provisions
              shall continue in effect as provided for in such earlier supply agreement.

              17.     Headings.

              The headings used herein have been inserted for convenience only and
              shall not affect the interpretation of this Agreement.

              18.     Notices.

              All notices and other communications hereunder shall be in writing, and
              shall be: (i) delivered personally; (ii) mailed by certified or registered U.S.
              mail, return receipt requested, postage prepaid; or (iii) sent by Federal
              Express or another nationally recognized courier service (billed to sender),
              to the parties at the following addresses:             ·

              If to Seller:    President
                               Luzenac America, Inc.
                               9000 East Nichols Avenue
                               Englewood, Colorado 80112



•
                                                                                                 JNJ 000066287
    Case 19-01232-KCF       Doc 2      Filed 04/30/19 Entered 04/30/19 15:48:04          Desc Main
                                      Document      Page 29 of 32
      Case 1:19-mc-00103-UNA Document 4-3 Filed 04/18/19 Page 14 of 17 PageID #: 449
       CONFIDENTIAL
       08/09/01




•            If to Buyer:   Purchasing Manager
                            Johnson & Johnson
                            Consumer Products Companies
                            Shared Services Purchasing
                            P. 0. Box 587
                            545 Old Elbert Road
                            Royston, Georgia 30662

             or to such other place as either party may designate by written notice to
             the other. Such notices shall be deemed given (i) upon personal delivery;
             (ii) three business days after such deposit in the U.S. mail; or (iii) upon
             delivery by such courier service.

             19.     Failure to Exercise.

             The failure of either party to enforce at any time for any period any
             provision hereof shall not be construed to be a waiver of such provision or
             of the right of such party thereafter to enforce each such provision, nor
             shall any single or partial exercise of any right or remedy hereunder
             preclude any other or further exercise thereof or the exercise of any other
             right or remedy. Remedies provided herein are cumulative and not
             exclusive of any remedies provided at law .



•            20.     Assignment.

             This Agreement may not be assigned by either party without the prior
             written consent of the other, except that Buyer and Seller may assign their
             rights and/or obligations hereunder to any of their respective Affiliates, and
             except that Buyer may assign its rights and/or obligations hereunder to
             any successor to all or substantially all of Buyer's assets which relate to
             the Product. Subject to the foregoing sentence, this Agreement shall bind
             and inure to the benefit of the parties hereto and their respective
             successors and assigns.

              21.     Severability.

              Any term or provision of this Agreement which is invalid or unenforceable
              in any jurisdiction shall, to the extent the economic benefits conferred by
              this Agreement to both parties remain substantially unimpaired, be
              ineffective to the extent of such invalidity or unenforceability without
              rendering invalid or unenforceable the remaining terms and provisions of
              this Agreement or affecting the validity or enforceability of any of the terms
              or provisions of this Agreement in any other jurisdiction.




•
              22.     Definitions .




                                                                                                JNJ 000066288
    Case 19-01232-KCF         Doc 2    Filed 04/30/19 Entered 04/30/19 15:48:04                   Desc Main
                                      Document      Page 30 of 32
      Case 1:19-mc-00103-UNA Document 4-3 Filed 04/18/19 Page 15 of 17 PageID #: 450
        CONFIDENTIAL
        08/09/01




•            (a)       For purposes of this agreement, an "Affiliate" of a party to this
                       Agreement shall mean any corporation or partnership or other
                       entity which directly or indirectly controls, is controlled by or is
                       under common control with such party. "Control" shall mean the
                       legal power to direct or cause the direction of the general
                       management or partners of such entity whether through the
                       ownership of voting securities, by contract or otherwise. "Affiliate"
                       shall also include any party manufacturing talc-containing body
                       powders for, on behalf of, or under license or other authority of
                       Buyer or Buyer's Affiliates.

             (b)       "Contract Year" shall mean the twelve-month period commencing
                       on April 15th of any year during the term of this Agreement and
                       concluding on April 14th of the next succeeding year.

             23.       Equipment.

             (a)       Buyer has made and may make available certain equipment,
                       such as railcars (the "Equipment") for Seller to use in
                       manufacturing the Products or otherwise preparing the Products for
                       delivery. Seller shall have no ownership or leasehold interest of
                       any nature in the Equipment and all right, title and interest in the



•                      Equipment shall remain with the Buyer. From time to time at the
                       request of the Buyer and in connection with the Equipment, Seller
                       will execute one or more financing statements, information
                       statements and/or continuation statements pursuant to the Uniform
                       Commercial Code in such form or forms as Buyer may request for
                       filing in such public offices as Buyer shall determine.

              (b)       Buyer shall have the right to enter Seller's facilities in order to (i)
                        inspect the Equipment, (ii) inspect and copy all records relating to
                        the repair, maintenance and servicing by Seller of the Equipment
                        and (iii) affix tags, stickers or other items to the Equipment
                        indicating Buyer's status as owner thereof. Buyer shall be given
                    - --access to such facilities, on-reasonable-notice, during normal
                        business hours and at any other time when work is performed
                        pursuant to this Agreement.

             (c)       During the term of this Agreement, Seller shall (i) be responsible for
                       any damage to the Equipment, (ii) keep the attachments, security
                       interests or other claims that could affect title to the Equipment of
                       Buyer's interest therein, (iii) not modify or alter the Equipment in
                       any way, (iv) not remove, conceal or deface any tags, sticker or
                       other items affixed to the Equipment that indicate Buyer's status as



•                      owner thereof, (v) operate the Equipment in accordance with good
                       business practice and in compliance with all written and verbal
                       instructions provided to Seller and (vi) not use the Equipment for




                                                                                                         JNJ 000066289
    Case 19-01232-KCF          Doc 2    Filed 04/30/19 Entered 04/30/19 15:48:04                Desc Main
                                       Document      Page 31 of 32
      Case 1:19-mc-00103-UNA Document 4-3 Filed 04/18/19 Page 16 of 17 PageID #: 451
        CONFIDENTIAL
        08/09/01




•                  (d)
                         any purpose except to provide Products to Buyer pursuant to this
                         Agreement.

                         During the term of this agreement Buyer shall service, repair and
                         maintain (collectively, "Service") the Equipment as may be
                         necessary to keep the Equipment in good working order.

                   (e)   Seller shall be responsible for training its employees to operate
                         properly the Equipment and shall supervise all operations thereof.
                         Seller shall be responsible for all personal damages or injuries and
                         for any damage to property or Equipment resulting from (i) Seller's
                         operation of the Equipment, (ii) Seller's failure to arrange with Buyer
                         for required Service of the Equipment or (iii) Seller's use of the
                         Equipment for any purpose other than as specifically contemplated
                         in this Agreement.

                   (f)   In the event that this Agreement is terminated for any reason,
                         Buyer shall have the right to enter, upon reasonable notice and
                         during regular business hours, and shall be given access to,
                         Seller's facilities so that Buyer may retrieve the Equipment and all
                         records maintained in connection with the Equipment. Seller
                         agrees to cooperate with Buyer to ensure the timely and safe return




•
                         of the Equipment to Buyer after termination of this Agreement.
                         Seller's obligations under this Section shall survive the termination
                         of this Agreement until the Equipment is returned to Buyer.

                   (g)   Seller shall maintain insurance coverage in connection with its
                         operation of the Equipment as described in Annex C.

               IN WITNESS WHEREOF, the parties hereto have caused this Agreement
        to be executed by their duly authorized respective representatives as of the day
        and year first above written.

        LUZENAC AMERICA, INC.                               JOHNSON & JOHNSON
                                                            CON     R   MPANIES, INC .




•
                                                                                                       JNJ 000066290
    Case 19-01232-KCF       Doc 2    Filed 04/30/19 Entered 04/30/19 15:48:04           Desc Main
                                    Document      Page 32 of 32
      Case 1:19-mc-00103-UNA Document 4-3 Filed 04/18/19 Page 17 of 17 PageID #: 452
        CONFIDENTIAL
        08/09/01




•                                           ANNEXC

                                    INSURANCE COVERAGE


        Seller will obtain and maintain the following insurance coverage:

        •   Commercial general liability coverage in the amount of US$5 million

        •   Product liability insurance in the amount of US$5 million per occurrence,
            US$10 million aggregate

        Such policies shall name Buyer as an additional insured and shall provide for 30
        calendar days written notice of cancellation. Seller shall annually provide Buyer
        with a certificate of insurance evidencing required coverage .




•



•
                                                                                               JNJ 000066380
